Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 7/8/2021.
Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17  are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-6 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  filtering traffic associated with clicks, the clicks associated with activatable links in electronic content.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " opening a connection including the electronic content having been opened from an electronic communication, and, analyzing data parameters associated ....; should the click be not legitimate, the click is blocked and the connection is terminated; and, should the click be legitimate, allowing the click to cause a browser associated with the recipient computer to be redirected to a target destination of the activatable link”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of concepts performed in the human mind (including an observation, evaluation).
Step 2AProng 2: The additional elements “computerized method, recipient computer and an inspection computer”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computerized method, recipient computer and an inspection computer) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-6 do not add significantly more. 
The dependent claims 2-6 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 7-17 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and are also rejected accordingly.  Therefore, the claims 1-17 are not  statutory.
Furthermore, claim 7 is rejected under 35 U.S.C. 101 because the limitations recite a system per se which may be equated to that of interconnected devices which is defined by its physical structural elements and corresponding functionality. No physical structural elements are recited, the claims are directed to non statutory subject matter. The body of the claims comprise software modules, which are virtual “modules” not physical structures.



Claim Objections

Claims 6, 12 and 17are objected to because of the following informalities: Claims 6, 12 and 17 recites the limitations of:   wherein the electronic communication includes: email, text messages, short message service messages (SMS), WhatsAppTM messages, TwitterTM messages, and other electronic and/or digital messages.
	             Claims 1, 12 and 17 contain the trademark/trade name [WhatsAppTM messages, TwitterTM messages]. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.
	           Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  For the purpose of this examination, Examiner interprets the above trademarks or trade name as any electronic message.    In the present case, the trademark/trade name is used to identify/describe [electronic message] and, accordingly, the identification/description is indefinite.  Appropriate correction and/or clarification is required. 
                    	Furthermore, claims 6, 12 and 17 recites the limitations of:   wherein the electronic communication includes: email, text messages, short message service messages (SMS), WhatsAppTM messages, TwitterTM messages, and other electronic and/or digital messages.  For the purpose of this examination, Examiner interpets the claimed limitation as claims 6, 12 and 17 recites the limitations of:   wherein the electronic communication includes: email, text messages, short message service messages (SMS), WhatsAppTM messages, TwitterTM messages, and other electronic or digital messages
	
	




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al, US Pub No: Ge et al, US Pub No: 2007/0255, 821 A1 in view of Callanan et al, US Pub No: 2008/016,3128 A1.

Claims 1, 7 and 13:
 Ge disclose:
opening a connection between a recipient computer including the electronic content having been opened from an electronic communication, and, an inspection computer (see at least Paragraphs 8, 31-33; Paragraph 8 (Server side log is the log entry from web server, which is similar to web log files, including client IP, a tracking ID, client user agent, visited page, referrer source, time stamp and a permanent cookie. Every click request that sends to web server will have an entry in the server side log. Client side log is the data from client browser. A javascript tracking code or iframe is added to each web page);   [0031] 311) A user at client computer 307 clicks a PPC links 308; [0032] 312) the links 308 direct to a proxy server 309; [0033] 313) the anonymous proxy server 309 hides the original request and redirects the traffic to a web server 310; [0034] 314) the web server 310 sends the response to proxy server 309; [0035] 315) the proxy server 309 relays the response traffic to client computer 307); 
should the click be not legitimate, the click is blocked and the connection is terminated (see at least paragraphs 59 and 75);  Paragraph 59 ( If the returned fraud score is higher than a threshold designated by customer, web server will block the web request and send a warning page instead; Paragraph 75 ( Server will generate tracking code 822 and appends it to the page 823. If the score is higher than a threshold, the request is fraud); and, 
Ge does not specifically disclose, but Callanan however discloses:
the inspection computer analyzing data parameters associated with the recipient computer and the click associated with the activation of an activatable link, to determine whether the click is legitimate; should the click be legitimate, allowing the click to cause a browser associated with the recipient computer to be redirected to a target destination of the activatable link (see at least the abstract (detecting a click on a Pay Per Click (PPC) link on a first webpage; in response to detecting the click on the PPC link, presenting a confirmation webpage, wherein the confirmation webpage comprises a confirmation button that is positioned at a random position on the confirmation webpage; and in response to detecting a click of the confirmation button, directing a user to a second webpage that is associated with the PPC link);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of real time fraud detecting and blocking system of Ge, the ability to include redirecting to a target destination via  activatable link as taught by Callanan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with real time pay per click advertisement billing system in response to detect of click of confirmation button) of the combination were predictable.

Claims 2, 8 and 14:
The combination of Ge/ Callanan discloses the limitations as shown above.
 Ge further discloses:
 wherein the browser redirection includes causing the click to be processed by a Domain Name server to resolve an address of the target destination link (see at least paragraph 63 (If the fraud score S is less than a threshold value, site www.mysite.com sends the requested page and the tracking code above to client browser. The client browser will display the page, and at the same time the above tracking code will execute on user A's browser);

Claims 3, 9 and 15:
The combination of Ge/ Callanan discloses the limitations as shown above.
 Ge further discloses:
 wherein the electronic content is mapped to the inspection computer (see at least paragraph 63 (If the fraud score S is less than a threshold value, site www.mysite.com sends the requested page and the tracking code above to client browser. The client browser will display the page, and at the same time the above tracking code will execute on user A's browser);

Claims 4, 10 and 16:
Ge discloses the limitations as shown above.
Ge does not specifically disclose, but Callanan however discloses:
 wherein the electronic content includes an impression with activatable portions including the activatable links, the activatable links for destinations including the inspection server and the target destination (see at least the abstract  (detecting a click on a Pay Per Click (PPC) link on a first webpage; in response to detecting the click on the PPC link, presenting a confirmation webpage, wherein the confirmation webpage comprises a confirmation button that is positioned at a random position on the confirmation webpage; and in response to detecting a click of the confirmation button, directing a user to a second webpage that is associated with the PPC link);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of real time fraud detecting and blocking system of Ge, the ability to include redirecting to a target destination via  activatable link as taught by Callanan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results ( providing advertisers with real time pay per click advertisement billing system in response to detect of click of confirmation button) of the combination were predictable.

Claims 5 and 11:
The combination of Ge/ Callanan discloses the limitations as shown above.
 Ge further discloses:
wherein the click includes electronic traffic (see at least paragraph 31 ( A user at client computer 307 clicks a PPC links 308; [0032] 312) the links 308 direct to a proxy server 309; [0033] 313) the anonymous proxy server 309 hides the original request and redirects the traffic to a web server 310) ;

Claims 6, 12 and 17:
The combination of Ge/ Callanan discloses the limitations as shown above.
 Ge further discloses:
wherein the electronic communication includes: email, text messages, short message service messages (SMS), WhatsAppTM messages, TwitterTM messages, and other electronic and/or digital messages (see at least paragraph 59), Paragraph 59 ( If the returned fraud score is higher than a threshold designated by customer, web server will block the web request and send a warning page instead;


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Raab et al, US Pub No: 2014/027,8947 A1, teaches system and method for click fraud protection.
Koulajie , US Pub No: 2013/0226692 A1, teaches web server for monitoring click fraud in online advertising traffic of Pay per Click Advertising Service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682